internal_revenue_service number release date index number ---------------------------- ----------------------------- ------------------------------------------------- --------------------------------- ------------------------- -------------------- department of the treasury p o box ben franklin station washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------------- telephone number ------------------- refer reply to cc tege eb hw plr-147935-11 date may in re -------------------------------------------------------- legend company a ------------------------------------------- company b -------------------------------------------------------- --------------------- company c ---------------------------------- year ------- year ------- policy ------------------------------------------------------------------------------------------ trust ------------------------------------------------------------------------------------------ ------------------------------------------------------- dear ------------- this is in response to your ruling_request dated date requesting rulings on a proposed transaction described below plr-147935-11 facts company b is a wholly owned subsidiary of company a in year company a purchased certain assets from company c and then transferred those assets to company b company b discontinued operations in year you represent that pursuant to a collective bargaining agreement company b retirees are eligible for post-retirement life_insurance and post-retirement medical benefits the post-retirement life_insurance is provided through policy’s life_insurance funding account lifa which you represent is a welfare_benefit_fund within the meaning of sec_419 of the internal_revenue_code company b maintains trust which you represent is a voluntary employees’ beneficiary association veba described in sec_501 to provide post-retirement medical benefits to the same group of retirees you represent that no contributions have been made by company a or any related company as described in subsections b c or m of sec_414 to the lifa to provide benefits for represented employees you represent that all deductions for years prior to for contributions made to the lifa were made in accordance with sec_162 you further represent that all deductions for years after for contributions made to the lifa were made in accordance with sec_419a the proposed transaction is for the lifa to purchase a guaranteed life_insurance_policy and then transfer the assets that exceed the amount necessary to guaranty the life_insurance benefits directly to trust ruling requested you have requested a ruling that the transfer of excess_assets from the lifa to trust to provide medical benefits for the same group of retired employees pursuant to the collective bargaining agreement will not result in a reversion to company b under sec_4976 law sec_419 of the code defines the term welfare_benefit_fund to include any fund through which the employer provides welfare benefits to employees or their beneficiaries the term fund is defined in sec_419 to include an organization described in sec_501 and also to the extent provided in regulations any account held for an employer by any person plr-147935-11 sec_419 provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund shall not be deductible under chapter of the code but if they would otherwise be deductible shall subject_to the limitation of sec_419 be deductible under sec_419 for the taxable_year in which paid sec_419 limits the employer’s deduction under sec_419 to a welfare_benefit fund’s qualified_cost for the taxable_year the qualified_cost of a welfare_benefit_fund for a taxable_year is defined in sec_419 as the sum of the qualified_direct_cost for the taxable_year and subject_to the limitation of sec_419a any addition to a qualified_asset_account for the taxable_year under sec_419 the qualified_cost for any taxable_year is reduced by the welfare_benefit fund's after-tax_income for the taxable_year sec_419 provides that the term qualified_direct_cost means with respect to any taxable_year the aggregate amount including administrative expenses that would have been allowable as a deduction to the employer with respect to the benefits provided during the taxable_year if those benefits were provided directly by the employer and the employer used the cash_receipts_and_disbursements_method of accounting sec_419 provides that for purposes of sec_419 a benefit is treated as provided when that benefit would be includible in the gross_income of the employee if provided directly by the employer or would be so includible but for any provision of chapter of the code excluding that benefit from gross_income sec_419a defines the term qualified_asset_account to include any account consisting of assets set_aside to provide for the payment of medical or life_insurance benefits sec_419a provides that no addition to any qualified_asset_account may be taken into account under sec_419 to the extent such addition results in the amount of such account exceeding the account limit sec_419a provides that no account limits shall apply in the case of a qualified_asset_account under a separate welfare_benefit_fund under a collective bargaining agreement sec_1_419-1t q a-2 a of the regulations provides that sec_419 generally applies to contributions paid_or_accrued with respect to a welfare_benefit_fund after date in taxable years of employers ending after that date sec_1 419-2t q a-1 provides in pertinent part that neither contributions to nor reserves of a collectively bargained welfare_benefit_fund shall be treated as exceeding plr-147935-11 the otherwise applicable limits of sec_419 sec_419a or sec_512 until the earlier of i the date upon which the last of the collective bargaining agreements relating to the fund in effect on the date_of_issuance of final regulations concerning such limits terminates or ii the date three years after the issuance of final regulations sec_1_419a-2t q a-2 states for purposes of q a-1 a collectively bargained welfare_benefit_fund is a welfare_benefit_fund that is maintained pursuant to an agreement which the secretary of labor determines to be a collective bargaining agreement and which meets the requirements of the secretary_of_the_treasury as set forth in paragraph below notwithstanding a determination by the secretary of labor that an agreement is a collective bargaining agreement a welfare_benefit_fund is considered to be maintained pursuant to a collective bargaining agreement only if the benefits provided through the fund were the subject of arms-length negotiations between the employee_representatives and one or more employers and if such agreement between employee_representatives and one or more employers satisfies code sec_7701 moreover the circumstances surrounding a collective bargaining agreement must evidence good_faith bargaining between adverse parties over the welfare benefits to be provided through the fund finally a welfare_benefit_fund is not considered to be maintained pursuant to a collective bargaining agreement unless at least percent of the employees eligible to receive benefits under the fund are covered by the collective bargaining agreement in the case of a collectively bargained welfare_benefit_fund only the portion of the fund as determined under allocation rules to be provided by the commissioner attributable to employees covered by a collective bargaining agreement and from which benefits for such employees are provided is considered to be maintained pursuant to a collective bargaining agreement notwithstanding the preceding paragraphs and pending the issuance of regulations setting account limits for collectively bargained welfare funds a welfare_benefit_fund will not be treated as a collectively bargained welfare_benefit_fund for purposes of q a-1 if and when after date the number of employees who are not covered by a collective bargaining agreement and are eligible to receive benefits under the fund increases by reason of an amendment merger or other action of the employer or the fund in addition pending the issuance of such regulations for purposes of applying the percent test of paragraph to a welfare_benefit_fund that is not in existence on date 90-percent shall be substituted for 50-percent sec_1_162-10 provides in part that amounts paid_or_accrued within the taxable_year for a sickness accident hospitalization medical expense or similar benefit plan are plr-147935-11 deductible under sec_162 if they are ordinary and necessary expenses of the trade_or_business sec_1_162-10t q a-2 provides that sec_419 generally applies to contributions paid_or_accrued with respect to a welfare_benefit_fund after date in taxable years of employers ending after that date sec_4976 of the code imposes a percent excise_tax if an employer maintains a welfare_benefit_fund and there is a disqualified_benefit provided during any taxable_year sec_4976 defines disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer sec_4976 provides that sec_4976 does not apply to any amount attributable to a contribution to the fund that is not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year analysis you represent that all deductions for years prior to for contributions made to the lifa before the effective date of sec_419 were in accordance with sec_162 under sec_4976 amounts attributable to contributions made prior to the effective date of sec_419 are not subject_to the sec_4976 excise_tax accordingly the proposed transfer of any amounts attributable to pre-1986 contributions to the lifa will not result in a reversion to the benefit of the employer within the meaning of sec_4976 you represent that all deductions for years after for contributions made to the lifa were in accordance with sec_419a amounts attributable to contributions made to the lifa after will not revert to company b because those amounts will be used by trust to provide collectively bargained for post-retirement medical benefits accordingly the proposed transfer of those amounts will not cause a reversion to company b within the meaning of sec_4976 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-147935-11 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely janet laufer senior technician reviewer health welfare branch office of division counsel associate chief_counsel tax exempt government entities
